LEASE AGREEMENT South 700 East, Draper, UT 84020 including Building and Garage THIS LEASE AGREEMENT (the "Lease") is made and entered into as of this day of December, 2009, by and between Unity Investments, LLC, (the "Landlord"), and Nutranomics, (the "Tenant"). For and in consideration of the rental to be paid by Tenant and of the covenants and agreements herein set forth to be kept and performed by Tenant, Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, the Leased Premises (as hereafter defined) and certain other areas, rights and privileges for the term, at the rental and subject to and upon all of the terms, covenants and agreements hereinafter set forth. I. PREMISES 1.1 Description of Premises. Landlord does hereby demise, lease and let unto Tenant, and Tenant does hereby take and receive from Landlord the following: (a) The entire office building and the detached 3 bay garage. (b) The use of the parking area abutting the building: 1. Exclusively from 12:00 am to 5:00 pm 2. Shared with 11503 South 700 East between the hours of 5:00 pm to Midnight. (c) Such non-exclusive rights-of-way, easements and similar rights with respect to the Building and Property as may be reasonably necessaiy for access to and egress from, the Leased Premises. Changes to Building. Landlord hereby reserves the right at any time and from time to time to make changes, alterations or additions to the Building or to the Property. Tenant shall not, in such event, claim or be allowed any damages for injury or inconvenience occasioned thereby and shall not be entitled to terminate this Lease. Substitute Premises. Intentionally Deleted. II.
